DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1 requires “the heat exchanger portion is configured to deliver the outside air treated by the heat exchanger to the HVAC portion to be heated and cooled along with room air drawn into the HVAC portion”.  While it is understood that this claim language is intended to mean that “the heat exchanger portion is configured to deliver the outside air treated by the heat exchanger to the HVAC portion to be heated and cooled” and that, the HVAC portion also treats room air drawn into the HVAC portion, the exact language is objected to because it could instead imply that the room air drawn into the HVAC portion must be supplied by the heat exchanger portion. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kurelowech (Published U.S. Patent Application No. 20160370029).
Regarding claim 1, Kurelowech (Fig. 1) teaches an air handler system (see Fig. 1, DVHR (Demand Ventilation Heat Recovery) unit 10) comprising: 
a heat exchanger portion (housing 23) configured to draw in room air and outside air to be applied to a heat exchanger (heat exchange unit 12 exchanges heat between portion R2 of the return air and incoming ambient ventilation air A1), the outside air being drawn from an area adjacent to a room containing the air handler system (see Fig. 1); and 
an HVAC portion to perform heating and cooling to air to be circulated into the room (Para. 75, “an air conditioning system including a heat transfer coil, and a first section of duct D4 leading to the heat transfer coil of the air conditioning unit 22 to direct return air from the building structure over the coil. The building structure also includes a second section of duct D2 leading away from the heat transfer coil to carry conditioned (heated or cooled) supply air S1 from the coil back into the building”); 
wherein the heat exchanger portion is configured to deliver the outside air treated by the heat exchanger to the HVAC portion to be heated and cooled along with room air drawn into the HVAC portion (see Fig. 1, duct D4 supplies return air R1 and the incoming ambient ventilation air A1 which has been treated by the heat exchange unit 12 to the air conditioning unit 22).

Regarding claim 2, Kurelowech teaches the system of claim 1, wherein the heat exchanger portion is configured to expel the room air drawn into the heat exchanger portion outside the room after being passed through the heat exchanger (see Fig. 1, Para. 75, “portion R2 of the return air flowing through the first section of duct over the heat exchange unit and into the duct section D6 directing the air to the outside atmosphere via exhaust/relief fan 14”).

Regarding claim 3, Kurelowech teaches the system of claim 1, wherein the heat exchanger portion is configured in a first chamber (housing 23), and the HVAC portion is configured in a second chamber (air conditioning unit 22).

Regarding claim 12, Kurelowech (Fig. 1) teaches a method of treating air in an air handler system (see Fig. 1, DVHR (Demand Ventilation Heat Recovery) unit 10), the method comprising: 
drawing outside air (incoming ambient ventilation air A1) from an outside area proximate the air handler system (see Fig. 1) into a heat exchange chamber (housing 23); 
treating the outside air with a heat exchanger in the heat exchange chamber (heat exchange unit 12 exchanges heat between portion R2 of the return air and incoming ambient ventilation air A1); 
selectively drawing the treated outside air from the heat exchange chamber into an HVAC chamber (air conditioning unit 22, see flow of air into air conditioning unit 22 in Fig. 1); 
treating a mixture of the treated outside air from the heat exchange chamber and indoor air drawn into the HVAC chamber from the room with an HVAC unit in the HVAC chamber (Para. 129-130, “Another portion R1 of the return air from the room continues through ducts D1 and D4 to air conditioning unit 22, where it travels over the cooling (or heating) coils and becomes part of the supply air, indicated by arrow S1, traveling through duct D2 to the room. … As is also illustrated in FIG. 1, ambient air, indicated by arrow A1, is directed by fan 13 over the other side of heat exchange unit 12 and into duct D1. This ambient air travels over the cooling (or heating) coils in air conditioning unit 22 and becomes part of the supply air, indicated by arrow S2, to the room.”); and 
passing air from the HVAC unit into the room (supply air S1).

Regarding claim 13, Kurelowech teaches the method of claim 12, wherein the treating the outside air with the heat exchanger in the heat exchange chamber includes drawing indoor air from the room into the heat exchange chamber to be used in the heat exchange along with the outside air drawn into the heat exchange chamber (see Fig. 1, heat exchange unit 12 exchanges heat between portion R2 of the return air and incoming ambient ventilation air A1).

Regarding claim 14, Kurelowech teaches the method of claim 12, wherein the selectively drawing the treated outside air from the heat exchange chamber into the HVAC chamber includes detecting one or more air qualities of the treated outside air being drawn from the heat exchange chamber (Para. 75, “first flow sensor 20B operatively associated with the inlet damper to generate signals to the control unit representing the rate of flow of ambient air through the inlet damper 15”; while the sensor does take the measurement prior to the air passing through the heat exchanger, the quality sensed (rate of flow of the air in cfm) would remain constant even as it flows through the heat exchanger, and would therefore be the same for the treated and untreated outside air) and/or the indoor air being drawn into the HVAC chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurelowech (Published U.S. Patent Application No. 20160370029) as applied to claim 3 above, and further in view of Moffitt (Published U.S. Patent Application No. 20050262862).
Regarding claim 4, Kurelowech teaches the system of claim 3, further comprising: 
at least one heat exchanger portion vent to draw the room air into the first chamber (duct D3); 
at least one HVAC portion vent to draw the room air into the second chamber (duct D4); 
at least one heat exchanger portion outside air vent to draw the outside air in to the first chamber (duct D5); and 
at least one connecting vent to provide air communication between the first chamber and the second chamber (duct D4).
Kurelowech is silent regarding the system further comprising at least one HVAC portion vent to draw the room air into the second chamber, instead teaching that all of the room air is drawn through the first chamber and therefore into the second chamber through the connecting vent. 
However, Moffitt (Fig. 3) teaches an air handler system (system 78) comprising at least one HVAC portion vent to draw the room air into the second chamber (entrance vent which allows return air 84A from a comfort zone into upstream air passageway 94), wherein the second chamber is the HVAC portion to perform heating and cooling to air to be circulated into the room (passageway 94 contains cooling coil 14 and optional heater 50). 
It would have been obvious to one skilled in the art at the time of the invention to include the additional vent to draw room air into the HVAC portion by combining prior art elements according to known methods to yield predictable results as taught by Moffitt into the teachings of Kurelowech because it does no more than yield predictable results of providing an additional outlet which may be selectively opened and closed, providing a means to further control the supply of air to the room and thereby improving the comfort of the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 5, Kurelowech in view of Moffitt teaches the system of claim 4, further comprising at least one fan provided to the connecting vent to propel the treated outside air from the first chamber into the second chamber (Kurelowech:  fan 13 propels ambient ventilation air A1 through the housing 23, duct D4, and into air conditioning unit 22; Moffitt:  blower 26 draws air through outside air inlet 88, intermediate air chamber 90, outside air outlet 92, upstream air passageway 94, and drives it through downstream air passageway 96 that discharges supply air 85C to a comfort zone).

Regarding claim 6, Kurelowech in view of Moffitt teaches the system of claim 5, further comprising a controller to control the fan to selectively propel the treated outside air from the first chamber into the second chamber (Kurelowech instead teaches that the airflow is managed through controllable dampers. See Para. 75, “inlet damper 15 controlling the flow of ambient air into duct section D5” and see Fig. 2 to see an alternate airflow controlled by dampers; Moffitt:  controller 60, shown in Fig. 2 (Para. 43, “FIG. 3 shows a system 78 that is similar to system 48 of FIG. 2; however, system 78 has a second cooling coil 80 and a heat recovery system 82”), Para. 39, “controller 60, similar to controller 28, provides one or more output signals to system 48. Output signal 62, for example, controls the speed or airflow volume of blower 26”).

Regarding claim 7, Kurelowech in view of Moffitt teaches the system of claim 6, further comprising a sensor to sense one or more air qualities in the room and to control the fan according to the sensed air qualities (Kurelowech:  Para. 75, “first flow sensor 20B operatively associated with the inlet damper to generate signals to the control unit representing the rate of flow of ambient air through the inlet damper 15”).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurelowech (Published U.S. Patent Application No. 20160370029) as applied to claim 1 above, and further in view of Coutu et al. (Published U.S. Patent Application No. 20140260367).
Regarding claim 8, Kurelowech teaches the system of claim 1. 
Kurelowech is silent regarding the heat exchanger portion being configured to remove humidity and/or particulates from the outside air. 
However, Coutu (Fig. 1) teaches an air handler system (air delivery system 10), wherein the heat exchanger portion (energy recovery device 32) is configured to remove humidity and/or particulates from the outside air (Para. 56, “energy recovery device 32 may be an energy wheel, such as …desiccant wheel”).
It would have been obvious to one skilled in the art at the time of the invention to include the ability to remove humidity from the air for the heat exchanger portion by simple substitution of one known element for another to obtain predictable results as taught by Coutu into the teachings of Kurelowech because it does no more than yield predictable results of providing an alternate type of heat exchanger, which has the benefit of reducing humidity and thereby improving the comfort of an interior environment, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 9, Kurelowech teaches the system of claim 1. 
Kurelowech is silent as to the exact type of heat exchanger used. 
However, Coutu (Fig. 1) teaches an air handler system (air delivery system 10), wherein the heat exchanger (energy recovery device 32) is an energy wheel (Para. 56, “energy recovery device 32 may be an energy wheel, such as …desiccant wheel”).
It would have been obvious to one skilled in the art at the time of the invention to include the energy wheel by simple substitution of one known element for another to obtain predictable results as taught by Coutu into the teachings of Kurelowech because it does no more than yield predictable results of providing an alternate type of heat exchanger, which has the benefit of reducing humidity and thereby improving the comfort of an interior environment, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 10, Kurelowech in view of Coutu teaches the system of claim 9, wherein the heat exchanger portion is provided in a first chamber that is separated into first and second areas by the energy wheel (Coutu:  see Fig. 1, energy recovery device 32 splits the chamber into two distinct areas).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurelowech (Published U.S. Patent Application No. 20160370029) as applied to claim 1 above, and further in view of Puttagunta et al. (Published U.S. Patent Application No. 20190063780).
Regarding claim 11, Kurelowech teaches the system of claim 1. 
Kurelowech is silent as to the exact type of heat exchanger used, although it does appear from the drawings that the heat exchanger is a plate heat exchanger. 
However, Puttagunta (Fig. 2-6) teaches an air handler system (see Fig. 2-3, HRV/ERV unit 40 and AHU 10), wherein the heat exchanger (AAE (air-to-air exchanger) 42) is a plate exchanger (Para. 35, “Examples of an AAE include a plate heat exchanger”).
It would have been obvious to one skilled in the art at the time of the invention to include the plate heat exchanger by simple substitution of one known element for another to obtain predictable results as taught by Puttagunta into the teachings of Kurelowech because it does no more than yield predictable results of providing an alternate type of heat exchanger, which has the benefit of efficiently exchanging heat between the two airstreams and thereby improving the comfort of an interior environment, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762